Case 1:20-cv-25340-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 1 of 14




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 1:20cv25340


   SAMANTHA MCDERMOTT,

                   Plaintiff,
                                                            PLAINTIFF DEMANDS
   v.                                                       A TRIAL BY JURY

   ATLANTIC UNION, INC.,
   and JENNIFER CABRERA, individually,

                   Defendants.



                                            COMPLAINT

         Plaintiff, SAMANTHA MCDERMOTT (hereinafter referred to as “Plaintiff” or “Ms.

  McDermott”), through undersigned counsel, Derek Smith Law Group, PLLC, brings this action

  against Defendants, Atlantic Union, Inc. (hereinafter referred to as “Atlantic Union” and

  collectively as “Defendants”) and Jennifer Cabrera in her official and individual capacity

  (hereinafter referred to as “Cabrera” and collectively as “Defendants”), pursuant to the Fair Labor

  Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

                                       NATURE OF ACTION

  1.     At the request, and with the approval, of Jennifer Cabrera, in her official and individual

  capacity as CEO, Ms. McDermott performed substantial and valuable services as an administrative

  assistant for Cabrera and Atlantic Union, and Defendants have failed and refused to pay for these

  services in full. Through this action for the collection on unpaid debts, Breach of Contract, and in

  the alternative for Quantum Meruit and Unjust Enrichment, Ms. McDermott seeks to recover

  monies due for the services she has provided to the Defendant.
Case 1:20-cv-25340-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 2 of 14




                           THE PARTIES, JURISDICTION AND VENUE

  2.     The Court has original subject matter jurisdiction pursuant to the Fair Labor Standards Act.

  3.     This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and 1343,

  as this action involves federal questions under the Fair Labor Standards Act.

  4.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. 1367 over all State causes

  of action.

  5.     At all times material hereto, Ms. McDermott is an individual who resides in Broward

  County who is subject to the personal jurisdiction of this Court.

  6.     At all times material hereto, Jennifer Cabrera, was the Vice President of Atlantic Union,

  Inc., which is located at 78 SW 7th Street, Miami, FL 33230 and therefore within and subject to

  the personal jurisdiction of this Court.

  7.     At all material times Atlantic Union, Inc. is a for-profit corporation located at 78 SW 7th

  Street, Miami, FL 33130, and therefore within and subject to the personal jurisdiction of this court.

  8.     Venue is proper in this district pursuant to 28 U.S.C. §1391(b) based upon the fact

  Defendants were located in this judicial district and a substantial part of the events or omissions

  giving rise to this action, including the unlawful employment practices alleged herein occurred in

  this district. Plaintiff was employed by Defendant within Miami-Dade County which is in Miami,

  Florida.

                                    GENERAL ALLEGATIONS

  9.     On or about June 18, 2019, Defendant hired Ms. McDermott as an Administrative Assistant

  to Cabrera.

  10.    Notably, at all material times Cabrera was the only officer and employee of Atlantic Union,

  Inc.’s Miami division.



                                                   2
Case 1:20-cv-25340-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 3 of 14




  11.    At all material times, Cabrera controlled all aspects of Ms. McDermott’s employment,

  including but not limited to setting her work hours, duties, and compensation.

  12.    Defendants agreed to pay Ms. McDermott a salary of $15 per/hour (subsequently raised to

  $16 per/hour) plus an additional $100 for each loan file she worked on and funded. A copy of the

  letter setting out the terms of Ms. McDermott’s employment and compensation (hereinafter

  referred to as “Offer Letter”), and signed by both Ms. McDermott and Cabrera, is attached hereto

  and incorporated herein, as Exhibit “A.”

  13.    Cabrera required Ms. McDermott to carry a company cell phone for the purposes of

  conducting company business. In addition, Cabrera provided Ms. McDermott with office space

  and office equipment for the purposes of conducting company business.

  14.    Cabrera also required Ms. McDermott to set up an email account and Amazon account for

  the purposes of conducting company business should office supplies ever needed to be ordered.

  15.    Cabrera determined and controlled all duties that she required Ms. McDermott to perform,

  which included, but were not limited to, overseeing her work email account provided by Ms.

  Cabrera, identifying leads from Cabrera’s work emails and issuing lead response emails to procure

  new loans, entering new loan approval requests into an online portal, beginning the “Loan Process”

  by sending confirmations (adding mortgage amounts, terms, etc.) and getting signatures from

  potential mortgagees, obtaining all due diligence documents for each loan and property, uploading

  due-diligence documents such as Signed Loan Approvals, Appraisals, Titles, Environmental

  Impact Reports, etc. according to each Loan File on Atlantic Union’s online loan portal,

  coordinating with Appraisal companies and arranging appraisal appointments for properties, and

  coordinating with Title Companies and notaries in different states. Ms. McDermott also organized

  and tracked all open files that were awaiting funding and she was accountable for managing all



                                                  3
Case 1:20-cv-25340-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 4 of 14




  related deadlines.

  16.        Defedants assigned the above tasks for the sole purpose of furthering their business

  endeavors. Ms. McDermott’s work specifically focused on securing loan funding for Defendants’

  clients.

  17.        As a result of the work Defendants assigned to Ms. McDermott, Cabrera received a

  generous commission for each funded loan per month through FMC Lending, Inc. According to

  the terms of their agreement, Cabrera was to pay Ms. McDermott $100 for each file that Ms.

  McDermott had worked on that was funded.

  18.        Additionally, Cabrera arranged for Ms. McDermott to be trained in how to create Mortgage

  Notes in order to speed up the funding process, which would enable Defendants to further develop

  their business. Although this was originally managed by an indivudal in California, Cabrera added

  this function to Ms. McDermott’s responsibilities because of how efficiently and effectively Ms.

  McDermott performed her duties. In exchange for this additional job responsibility, Cabrera

  promised to compensate Ms. McDermott $100 for each mortgage note she prepared. Defendant’s

  additional commision structure offered to Ms. McDermott was in furtherance but in no way reliant

  upon completion of each funded file.

  19.        Despite the above assurances, Cabrera only compensated Ms. McDermott for the mortgage

  notes Ms. McDermott had personally prepared. At no time did Cabrera compensate Ms.

  McDermott for the files that Ms. McDermott had spent extensive time working on (due diligence,

  coordinating titles, revisions, associated correspondences, etc.) that were funded, as was assured

  in her employment agreement. As such, Defendants deprived Ms. McDermott of her duly earned

  commission for at least fourteen files that Ms. McDermott had worked on that were funded.

  20.        Cabrera also required that Ms. McDermott perform duties that were entirely unrelated to



                                                    4
Case 1:20-cv-25340-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 5 of 14




  her job, including highly personal tasks. By way of example, Cabrera, who was in the process of

  in vitro fertilization, would instruct Ms. McDermott to email prescription forms to Cabrera’s

  obstetrician-gynecologist and scheduling her medical appointments. This made Ms. McDermott

  extremely uncomfortable, as it was both inappropriate and beyond the scope of her employment.

  21.    Throughout the course of her employment, Defendant consistently required Ms.

  McDermott to perform duties that were outside the scope of the job description as advertised and

  her agreement with Defendents.

  22.    Cabrera required Ms. McDermott to follow a regular schedule from10:00 AM to 6:00 PM

  Monday through Friday. However, Cabrera would often require Ms. McDermott to work well past

  6:00 PM in order to complete her duties.

  23.    Despite the fact that Defendants required Ms. McDermott to work, on average, more than

  8 hours a week beyond the 40 hours a week she had agreed to work, Defendants did not compensate

  her for the overtime hours she worked at the appropriate rate of pay, and in fact berated Ms.

  McDermott for attempting to seek the compensation she was owed for these hours.

  24.    Moreover, Defendants did not pay Ms. McDermott for the hours she worked during her

  final week of employment, in or around the week of September 2, 2019.

  25.    On or about September 16, 2019 Ms. McDermott resigned from her employment

  relationship with Defendants and requested that the hourly compensation for her final week and

  the loan commissions owed to her be remitted.

  26.    Defendants refused to pay Ms. McDermott for her final week of service and for the loan

  commissions owed to her. Moreover, Defendant went so far as to send aggressive and threatening

  emails and text messages, and even a Cease and Desist Letter, to intimidate Ms. McDermott so

  that she would stop asking for payment.



                                                  5
Case 1:20-cv-25340-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 6 of 14




  27.     As a result, Ms. McDermott has been forced to initiate this action against Defendants and

  will incur attorney’s fees and costs in connection with this action. Ms. McDermott is entitled to

  recover said reasonable Attorneys fees and costs and interest from Defendants pursuant to §57.105,

  Fla. Stat. (2008).

                                      COUNT I
                       OVERTIME DUE UNDER THE FLSA 29 U.S.C. § 207

  28.     Ms. McDermott sues Defendants, adopts and re-alleges the allegations contained in

  paragraphs above as if fully and expressly set forth herein, and further alleges:

  29.     Plaintiff brings this Complaint for violations of the FLSA to recover unpaid wages in

  violation of the overtime requirements, liquidated damages, interest, and reasonable attorneys'

  fees.

  30.     At all relevant times, Defendants employed Plaintiff within the meaning of the FLSA.

  Further, Defendants knew that Plaintiff was routinely working overtime hours.

  31.     As stated herein, Ms. McDermott was entitled to overtime compensation at the default rate

  of no less than time and a half her regular rate of pay for hours she worked beyond forty in any

  given workweek.

  32.     Cabrera controlled all aspects of Ms. McDermott’s employment, including but not limited

  to setting her work hours, duties, and compensation. Defendants agreed to pay Ms. McDermott a

  salary of $15 per/hour (subsequently raised to $16 per/hour). Cabrera required Ms. McDermott to

  follow a regular schedule from10:00 AM to 6:00 PM Monday through Friday. However, Cabrera

  would often require Ms. McDermott to work well past 6:00 PM in order to complete her duties.

  Cabrera required Ms. McDermott to carry a company cell phone for the purposes of conducting

  company business. In addition, Cabrera provided Ms. McDermott with office space and office

  equipment for the purposes of conducting company business. Cabrera determined and controlled

                                                   6
Case 1:20-cv-25340-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 7 of 14




  all duties that she required Ms. McDermott to perform, which were assigned for the sole purpose

  of furthering Defendants’ business endeavors. Defendants further trained Ms. McDermott in how

  to create Mortgage Notes for the sole purpose of further developing their business. Cabrera also

  required that Ms. McDermott perform duties that were entirely unrelated to her job, including

  highly personal tasks that were both inappropriate and beyond the scope of her employment.

  33.    Ms. McDermott worked more than forty hours per work on a consistent basis throughout

  her employment with Defendants.

  34.    Defendants did not pay Ms. McDermott any premium for overtime hours, treating her as

  exempt under the FLSA.

  35.    Defendants' failure to pay Plaintiff overtime compensation at a rate not less than time and

  a half her regular rate of pay, or any premium, for all hours worked over forty in a given work

  week is a violation of the FLSA, in particular, 29 U.S.C. § 207.

  36.    The foregoing conduct, as alleged, constitutes a willful violation of the FLSA within the

  meaning of 29 U.S.C. § 255(a).

  37.    Due to Defendants' FLSA violations, Plaintiff has suffered damages and is entitled to

  recover from Defendants the unpaid overtime compensation, and an additional amount equal as

  liquidated damages, prejudgment interest, reasonable attorneys' fees, and costs and disbursements

  of this action, pursuant to 29 U.S.C. § 216(b).


                                           COUNT II
                                   BREACH OF ORAL CONTRACT

  38.    Ms. McDermott sues Defendants, adopts and re-alleges the allegations contained in

  paragraphs above as if fully and expressly set forth herein, and further alleges:

  39.    The Plaintiff and the Defendants entered into an oral contract for compensation of Plaintiff



                                                    7
Case 1:20-cv-25340-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 8 of 14




  for her employment with the Defendants as described above.

  40.    In connection with their oral contract, the bargained for consideration was Plaintiff’s

  employment in exchange for $15 (subsequently raised to $16) per hour, and Plaintiff’s working on

  files in exchange for $100.00 for each file that was funded.

  41.    On or about June 18, 2019, Ms. McDermott undertook to provide services as an

  Administrative Assistant to Cabrera in her official capacity.

  42.    Ms. McDermott’s services included, but were not limited to, overseeing her work email

  account, identifying leads from Cabrera’s work emails and issuing lead response emails to procure

  new loans, entering new loan approval requests into an online portal, beginning the “Loan Process”

  by sending confirmations (adding mortgage amounts, terms, etc.) and getting signatures from

  potential mortgagees, obtaining all due diligence documents for each loan and property, uploading

  due-diligence documents such as Signed Loan Approvals, Appraisals, Titles, Environmental

  Impact Reports, etc. according to each Loan File on Atlantic Union’s online loan portal,

  coordinating with Appraisal companies and arranging appraisal appointments for properties, and

  coordinating with Title Companies and notaries in different states. Ms. McDermott also organized

  and tracked all open files that were awaiting funding and she was accountable for managing all

  related deadlines. Additionally, Ms. McDermott learned how to create Mortgage Notes in order to

  speed up the funding process, which would enable Defendants to further develop their business.

  Moreover, Ms. McDermott performed services for Cabrera, often inappropriate and personal in

  nature, that were outside the scope of the job description as advertised and her agreement with

  Defendents.

  43.    Ms. McDermott worked on at least 14 files that were successfully funded, for which

  Defendants had promised to pay her $100 each. Furthermore, Ms. McDermott worked a total of



                                                   8
Case 1:20-cv-25340-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 9 of 14




  38 hours during her final week of employment, for which Defendants had promised to pay her $16

  per/hour.

  44.    Plaintiff has not received the payment of $1,400 for the 14 files that she worked on and

  were successfully funded.

  45.    Plaintiff has not received the any compensation for her final week of employment during

  the week of September 2, 2019.

  46.    Plaintiff performed the necessary work under the parties’ oral contract to vest the wages

  and commissions to which she is entitled.

  47.    Defendants breached the parties’ oral contract, however, by refusing to pay Plaintiff for

  her services rendered, and failing to pay Plaintiff for all wages and commissions due and owing.

  48.    Plaintiff has been damaged due to Defendants’ willful failure to pay Plaintiff the

  appropriate agreed upon compensation, and by breaching the oral contract between the parties.

  49.    Pursuant to § 448.08, Florida Statutes, Plaintiff is entitled to costs of this action and her

  reasonable attorney’s fees.

  WHEREFORE, Ms. McDermott demands judgment against Defendants for compensatory

  damages, pre-judgment interest, pursuant to the Agreement, as well as costs and Attorney’s fees

  and for such other and further relief as this Court deems just and proper.


                                          COUNT III
                                       QUANTUM MERUIT

  50.    Ms. McDermott sues Defendants, adopts and re-alleges the allegations contained in

  paragraphs above as if fully and expressly set forth herein, and further alleges:

  51.    This is an action in the alternative for Quantum Meruit against Defendants.

  52.    As an alternative pleading to the allegations in Counts I and II, Plaintiff worked for



                                                   9
Case 1:20-cv-25340-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 10 of 14




   Defendants but was not properly compensated for her services rendered.

   53.    On or about June 18, 2019, Ms. McDermott undertook to provide services as an

   Administrative Assistant to Cabrera in her official capacity.

   54.    At all time material hereto Ms. McDermott provided, and Defendants received and

   accepted, Ms. McDermott’s valuable services. Moreover, at all time material to, Cabrera

   demanded and accepted Ms. McDermott’s services for her personal needs. At all time material

   hereto Defendants and Ms. McDermott understood and intended compensation to be paid to Ms.

   McDermott for her services.

   55.    At all times material hereto, Ms. McDermott provided substantial services with the

   understanding and expectation that she would be paid by Defendants for her services.

   56.    Ms. McDermott consistently worked more 40 hours each week (approximately an

   additional 8 hours per week on average) in performance of her duties and in furtherance of

   Defendants’ business endeavors.

   57.    Ms. McDermott’s services included, but were not limited to, overseeing her work email

   account, identifying leads from Cabrera’s work emails and issuing lead response emails to procure

   new loans, entering new loan approval requests into an online portal, beginning the “Loan Process”

   by sending confirmations (adding mortgage amounts, terms, etc.) and getting signatures from

   potential mortgagees, obtaining all due diligence documents for each loan and property, uploading

   due-diligence documents such as Signed Loan Approvals, Appraisals, Titles, Environmental

   Impact Reports, etc. according to each Loan File on Atlantic Union’s online loan portal,

   coordinating with Appraisal companies and arranging appraisal appointments for properties, and

   coordinating with Title Companies and notaries in different states. Ms. McDermott also organized

   and tracked all open files that were awaiting funding and she was accountable for managing all



                                                   10
Case 1:20-cv-25340-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 11 of 14




   related deadlines. Additionally, Ms. McDermott learned how to create Mortgage Notes in order to

   speed up the funding process, which would enable Defendants to further develop their business.

   Moreover, Ms. McDermott performed services for Cabrera, often inappropriate and personal in

   nature, that were outside the scope of the job description as advertised and her agreement with

   Defendents.

   58.    Defendants have refused and continue to refuse to pay for these services that were readily

   received and accepted.

   59.    Defendants have received the benefit of the services rendered by Ms. McDermott and then

   failed and refused to pay in full for said services. Ms. McDermott is entitled to payment for the

   reasonable value of the services that were received and accepted by Defendants.

   60.    Defendants accepted these services and never objected to the same.

   61.    Defendants were aware that Plaintiff expected to be compensated for her services as agreed

   upon by the parties.

   62.    Defendants were unjustly enriched by the work Plaintiff performed without receiving

   proper compensation for same.

   63.    Plaintiff has been damaged due to Defendants’ willful failure to fully pay Plaintiff for all

   wages and commissions earned during her employment with Defendants.

   64.    Pursuant to § 448.08, Florida Statutes, Plaintiff is entitled to costs of this action and her

   reasonable attorney’s fees.

   WHEREFORE, Ms. McDermott, demands judgment against Defendants for compensatory

   damages, pre-judgment interest and costs, and for such other and further relief as this Court deems

   just and proper.




                                                   11
Case 1:20-cv-25340-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 12 of 14




                                            COUNT IV
                                       UNJUST ENRICHMENT

   65.    Ms. McDermott sues Defendants, adopts and re-alleges the allegations contained in

   paragraphs above as if fully and expressly set forth herein, and further alleges:

   66.    As an alternative pleading to the allegations in Counts I, II, and III, Plaintiff worked for

   Defendants but was not properly compensated for her services rendered.

   67.    As Defendants requested, Ms. McDermott conferred a benefit on Defendants by providing

   Administrative Assistant and personal assistant services to the Atlantic Union, Inc. and Jennifer

   Cabrera in her individual and official capacity. Additionally, Defendant Cabrera received a

   generous commission for each funded loan that Ms. McDermott had worked on.

   68.    Ms. McDermott consistently worked more 40 hours each week (approximately an

   additional 8 hours per week on average) in performance of her duties and in furtherance of

   Defendants’ business endeavors.

   69.    Ms. McDermott’s services included, but were not limited to, overseeing her work email

   account, identifying leads from Cabrera’s work emails and issuing lead response emails to procure

   new loans, entering new loan approval requests into an online portal, beginning the “Loan Process”

   by sending confirmations (adding mortgage amounts, terms, etc.) and getting signatures from

   potential mortgagees, obtaining all due diligence documents for each loan and property, uploading

   due-diligence documents such as Signed Loan Approvals, Appraisals, Titles, Environmental

   Impact Reports, etc. according to each Loan File on Atlantic Union’s online loan portal,

   coordinating with Appraisal companies and arranging appraisal appointments for properties, and

   coordinating with Title Companies and notaries in different states. Ms. McDermott also organized

   and tracked all open files that were awaiting funding and she was accountable for managing all

   related deadlines. Additionally, Ms. McDermott learned how to create Mortgage Notes in order to

                                                    12
Case 1:20-cv-25340-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 13 of 14




   speed up the funding process, which would enable Defendants to further develop their business.

   Moreover, Ms. McDermott performed services for Cabrera, often inappropriate and personal in

   nature, that were outside the scope of the job description as advertised and her agreement with

   Defendents.

   70.     Defendants voluntarily accepted and retained the benefit conferred by such services, which

   allowed for the orderly and efficient administration of business operations and Cabrera’s personal

   interests.

   71.     Defendants were substantially enriched because of Ms. McDermott’s services, as they

   received a sizable monetary compensation for each file that Ms. McDermott worked on that was

   funded. Moreover, because Ms. McDermott learned how to prepare Mortgage Notes and worked

   extremely diligently to do so, Defendants were able to secure their commission much sooner than

   they otherwise would have.

   72.     Defendants have refused to pay Ms. McDermott for services conferred on the Defendants.

   Thus Defendants have been unjustly enriched by retaining the value of said services, which

   allowed Defendants to increase the efficiency and profitability of their business and allowed for

   Cabrera to have her personal errands taken care of without incurring any extra expense.

   73.     It would be inequitable for Defendants to retain the benefit and value of such services

   without paying the value thereof to Ms. McDermott.

   WHEREFORE, Ms. McDermott demands judgment against Defendants for compensatory

   damages, pre-judgment interest and costs, and for such other and further relief as this Court deems

   just and proper.

                                             JURY DEMAND

   Plaintiff demands a trial by jury as to all issues so triable.



                                                      13
Case 1:20-cv-25340-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 14 of 14




         Dated: Miami, Florida
         December 31, 2020                   DEREK SMITH LAW GROUP, PLLC

                                             /s/ Meir Weiss_____________________
                                             Meir David Weiss, Esq.
                                             Fla Bar No.: 1022288
                                             Meir@dereksmithlaw.com
                                             701 Brickell Avenue
                                             Suite 1310
                                             Miami, FL 33131
                                             Tel: 305-946-1884
                                             Fax: 305-503-6741
                                             Attorneys for Plaintiff




                                        14
